DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites “a handle coupled to a first end of the shaft” in line 3.  It is unclear if the first end recited in this line is the same as the first end previously recited (line 2).  If it is the same, “a” should be changed to --the-- or --said--.  For examination purposes, they are assumed to the same first end.  Clarification is required.
Claim 1 recites “a foot piece coupled to a second end of the shaft” in line 4.  It is unclear if the second end recited in this line is the same as the second end previously recited (line 2).  If it is the same, “a” should be changed to --the-- or --said--.  For examination purposes, they are assumed to the same second end.  Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,188,183 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claim recite an ambulation aid comprising: an elongate shaft, a handle coupled to a first end the shaft; a foot piece couple to a second end of the shaft; wherein the first end of the shaft is coupled to the handle such that a posterior portion of the handle extends from the shaft at a length greater than an anterior portion of the handle, and the second end of the shaft is coupled to the foot piece such that an anterior portion of the foot 10piece extends from the shaft at a length greater than a posterior portion of the foot portion such that the shaft extends at an angle when measured from a horizontal surface.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP-2008-272421) in view of Semanchik et al. (US-4,493,334).
Abe et al. discloses an ambulatory aid comprising: an elongate shaft (2) extending between a first end and a second end; a handle (seen in FIG. 1) coupled to a first end of the shaft; and a foot piece (1) coupled to a second end of the shaft, wherein the first end of the shaft is coupled to the handle such that a posterior portion of the handle extends from the shaft at a length greater than an anterior portion of the handle (as seen in FIG. 1), and the second end of the shaft is coupled to the foot piece such that an anterior portion of the foot piece extends from the shaft at a length greater than a posterior portion of the foot portion (as seen in FIG. 1).
Abe et al. lacks the shaft extending at an angle when measured from a horizontal surface.  Semanchik et al. teaches an ambulatory aid comprising:4Application No. 15/713,036 an elongate shaft (21) extending between a first end and a second end; a handle (37) coupled to a first end of the shaft; and a foot piece (29) coupled to a second end of the shaft, wherein an anterior portion of the foot piece extends from the shaft at a length greater than a posterior portion of the foot piece (as seen in the figures; Col. 3, lines 61-63), such that the shaft extends at an angle when measured from a horizontal surface (as seen in FIG. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe et al. to include an angled shaft, such 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        
	

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636